DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s arguments, see remarks, filed 4/21/2021, with respect to newly amended claims have been fully considered and are persuasive. Newly amended claims place the application in condition for allowance.
Specification
3.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
4.	Claims 1,3-7 and 9-22; renumbered as 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate or fairly suggest; providing, by the network interface, the raw sensor data to one or more processing units of the SPU; performing, by the one or more processing units, one or more processing tasks on the raw sensor data to produce processed data, wherein a first processing task of the one or more processing tasks comprises detecting a vibration or a sound onboard the vehicle; classifying a detected vibration or a detected sound; and identifying a location onboard the vehicle where the vibration or the sound originated based on the detecting and classifying; providing, by the network interface, the processed data to the one or more systems; and providing, by the network interface, an alert to a member of a flight crew, wherein the alert is based on a type and the location onboard the vehicle of the detected vibration or the detected sound, in an Aviation Internet of Things 
	Claims 3-6 (renumbered as 2-5), 9-12 (renumbered as 7-10) and 14-22 (renumbered as 12-20) are allowed by virtue of their dependency to the above allowable independent claims.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/snterviewpractsce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center	(EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482